Citation Nr: 0126623	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-13 449 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	William G. Small, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from April 1959 to May 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Boston, Massachusetts, Regional 
Office (RO).  A Travel Board Hearing was conducted in Boston 
in May 2000 before the undersigned, and the appeal was 
thereafter denied, in an August 2000 Board decision, based on 
the Board's conclusion that the claims were not well 
grounded.  The veteran appealed the August 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In February 2001, the Secretary of VA 
filed an Unopposed Motion for Remand and to Stay Proceedings, 
seeking that the Court vacate the Board decision on appeal 
and remand the matter for further development and re-
adjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001), 
which was enacted during the pendency of the veteran's 
appeal.  By Order dated in February 2001, the Court granted 
the motion, and the case is now back at the Board.


REMAND

The veteran contends that he is entitled to be service-
connected for heart and lung diseases that he believes are 
causally related to service.  After a review of the 
evidentiary record, the Board finds that the case should be 
remanded, in order to assure full compliance with VA's re-
defined duty to assist under the VCAA and its recently-
enacted implementing regulation, which has been published at 
the Federal Register, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), and is applicable to the present appeal.

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim, and includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

In the present case, there is evidence in the record showing 
complaints of chest pain, a "slight cough," and shortness 
of breath, and a diagnosis of pneumonia, during service.  
There is also evidence in the file showing medical treatment 
for heart and lung ailments at least since 1995.  It is not 
clear, however, what heart and/or lung diseases the veteran 
currently suffers from and there has not been an examination 
to determine whether any such diseases are causally related 
to service, as claimed by the veteran.  Also, it appears that 
the record may be incomplete, as the most recent medical 
evidence in the file was dated in February 1998.  Thus, it is 
the Board's opinion that, pursuant to VA's re-defined duty to 
assist claimants under the VCAA, a medical examination should 
be scheduled, in order to clarify what heart and/or lung 
diseases are currently manifested in this case and obtain a 
medical opinion on the etiology of any such current diseases.

In view of the above, this case is remanded for the 
additional development:

1.  The RO should ask the veteran whether 
he has received any VA and/or private 
medical treatment for his claimed heart 
and lung diseases since February 1998.  
If he answers in the affirmative, the RO 
should take appropriate action to secure 
and make part of the veteran's claims 
file copies of all records reflecting 
such treatment.

2.  The veteran should then be afforded a 
VA medical examination, by the 
appropriate specialist, for purposes of 
clarifying the nature and etiology of the 
claimed heart and lung diseases.  The 
claims folder must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the entire record has 
been reviewed.

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folder, to include the veteran's 
service medical records and the records 
reflecting private medical treatment 
between 1995 and 1998.  The examiner 
should order any necessary studies and/or 
tests, examine the veteran, and submit a 
medical examination report containing his 
or her opinion as to what diagnoses of 
heart and/or lung diseases are warranted 
in this particular case, and as to their 
etiology, i.e., whether it is more 
likely, less likely, or as likely as not 
that any diagnosed heart and/or lung 
disease is etiologically related to 
service.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the examination 
report.

3.  Once all the above development has 
been accomplished, the RO should review 
the veteran's claims file and ensure that 
all newly-obtained evidence has been made 
part of the record, and that all 
notification and development action 
required by the VCAA and its implementing 
regulation has been completed. 

4.  The RO should then re-adjudicate the 
service connection claims hereby being 
remanded.  If, upon re-adjudication, 
either of the benefits sought on appeal 
remains denied, the veteran and his 
private attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
appealed claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
further advised that he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


